Citation Nr: 1513163	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefits currently sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the April 2012 VA Form 9, the Veteran requested a videoconference hearing.  A December 2013 letter from the Veteran's representative expressed a continued desire to provide testimony at a hearing.  A February 2015 statement from the Veteran's attorney clarified that the Veteran still requested to be scheduled for a hearing.  Thus, a remand is required in order to schedule the Veteran for a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with applicable procedures.  The Veteran and his representative must be notified of the time and place to report for the hearing.    
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




